Exhibit 10.5
Fidelity National Financial, Inc.
Amended and Restated
2005 Omnibus Incentive Plan
Notice of Restricted Stock Grant
     You (the “Grantee”) have been granted the following award of restricted
Class A Common Stock of Fidelity National Financial, Inc. (the “Company”), par
value $0.0001 per share (the “Shares”), pursuant to the Fidelity National
Financial, Inc. Amended and Restated 2005 Omnibus Incentive Plan (the “Plan”):

     
Name of Grantee:
   
 
   
Number of Shares of Restricted Stock Granted:
   
 
   
Effective Date of Grant:
   
 
   
Period of Restriction:
  Subject to the terms of the Plan and the
 
  Restricted Stock Award Agreement attached hereto, the
 
  Period of Restriction shall lapse, and the Shares
 
  shall vest and become free of the forfeiture and
 
  transfer restrictions contained in the Restricted
 
  Stock Award Agreement, with respect to one third
 
  of the shares on each anniversary of the
 
  Effective Date of Grant.

By your signature and the signature of the Company’s representative below, you
and the Company agree and acknowledge that this grant of restricted stock is
granted under and governed by the terms and conditions of the Plan and the
Restricted Stock Agreement, which are incorporated herein by reference, and that
you have been provided with a copy of the Plan and Restricted Stock Agreement.

              Stock Recipient:   Fidelity National Financial, Inc.
 
                     
 
      By    
 
           
(Name)
               Anthony J. Park
Date:
               Chief Financial Officer
 
           
Address:
           
 
           
 
                     

 



--------------------------------------------------------------------------------



 



Fidelity National Financial, Inc.
Amended and Restated
2005 Omnibus Incentive Plan
Restricted Stock Award Agreement
SECTION 1. GRANT OF RESTRICTED STOCK
     (a) Restricted Stock. On the terms and conditions set forth in the Notice
of Restricted Stock Grant and this Restricted Stock Award Agreement (the
“Agreement”), the Company grants to the Grantee on the Effective Date of Grant
the Restricted Stock set forth in the Notice of Restricted Stock Grant.
     (b) Plan and Defined Terms. The Restricted Stock is granted pursuant to the
Plan. All terms, provisions, and conditions applicable to the Restricted Stock
set forth in the Plan and not set forth herein are hereby incorporated by
reference herein. To the extent any provision hereof is inconsistent with a
provision of the Plan, the provisions of the Plan will govern. All capitalized
terms that are used in the Notice of Restricted Stock Grant or this Agreement
and not otherwise defined therein or herein shall have the meanings ascribed to
them in the Plan.
SECTION 2. FORFEITURE AND TRANSFER RESTRICTIONS
     (a) Forfeiture Restrictions. If the Grantee’s employment or service as a
Director or Consultant, as the case may be, is terminated for any reason other
than (i) death, (ii) Disability (as defined below) or (iii) termination by the
Company and its Subsidiaries without Cause (as defined below), the Grantee
shall, for no consideration, forfeit to the Company the Shares of Restricted
Stock to the extent such Shares are subject to a Period of Restriction at the
time of such termination. If the Grantee’s employment or service as a Director
or Consultant, as the case may be, terminates due to the Grantee’s death or
Disability, or is terminated by the Company and its Subsidiaries without Cause,
while Shares of Restricted Stock are subject to a Period of Restriction, the
Period of Restriction with respect to such Shares shall lapse, and the Shares
shall vest and become free of the forfeiture and transfer restrictions described
in this Section 2, on the date of the Grantee’s termination of employment or
service.
     (i) The term “Cause” shall have the meaning ascribed to such term in the
Grantee’s employment agreement with the Company or any Parent or Subsidiary. If
the Grantee’s employment agreement does not define the term “Cause,” or if the
Grantee has not entered into an employment agreement with the Company or any
Parent or Subsidiary, the term “Cause” shall mean (A) the willful engaging by
the Grantee in misconduct that is demonstrably injurious to the Company or any
Parent or Subsidiary (monetarily or otherwise), as determined by the Company in
its sole discretion, (B) the Grantee’s conviction of, or pleading guilty or nolo
contendere to, a felony involving moral turpitude, or (C) the Grantee’s
violation of any confidentiality, non-solicitation, or non-competition covenant
to which the Grantee is subject.
     (ii) The term “Disability” shall have the meaning ascribed to such term in
the Grantee’s employment agreement with the Company or any Parent or Subsidiary.
If the

 



--------------------------------------------------------------------------------



 



Grantee’s employment agreement does not define the term “Disability,” or if the
Grantee has not entered into an employment agreement with the Company or any
Parent or Subsidiary, the term “Disability” shall mean the Grantee’s entitlement
to long-term disability benefits pursuant to the long-term disability plan
maintained by the Company or in which the Company’s employees participate.
     (b) Transfer Restrictions. During the Period of Restriction, the Restricted
Stock may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of to the extent such Shares are subject to
a Period of Restriction.
     (c) Lapse of Restrictions. The Period of Restriction shall lapse as to the
Restricted Stock in accordance with the Notice of Restricted Stock Grant.
Subject to the terms of the Plan and Section 4(a) hereof, upon lapse of the
Period of Restriction, the Grantee shall own the Shares that are subject to this
Agreement free of all restrictions otherwise imposed by this Agreement.
SECTION 3. STOCK CERTIFICATES
     As soon as practicable following the grant of Restricted Stock, the Shares
of Restricted Stock shall be registered in the Grantee’s name in certificate or
book-entry form. If a certificate is issued, it shall bear an appropriate legend
referring to the restrictions and it shall be held by the Company, or its agent,
on behalf of the Grantee until the Period of Restriction has lapsed. If the
Shares are registered in book-entry form, the restrictions shall be placed on
the book-entry registration. The Grantee may be required to execute and return
to the Company a blank stock power for each Restricted Stock certificate (or
instruction letter, with respect to Shares registered in book-entry form), which
will permit transfer to the Company, without further action, of all or any
portion of the Restricted Stock that is forfeited in accordance with this
Agreement.
     Except for the transfer restrictions, and subject to such other
restrictions, if any, as determined by the Committee, the Participant shall have
all other rights of a holder of Shares, including the right to receive dividends
paid (whether in cash or property) with respect to the Restricted Stock and the
right to vote (or to execute proxies for voting) such Shares. Unless otherwise
determined by the Committee, if all or part of a dividend in respect of the
Restricted Stock is paid in Shares or any other security issued by the Company,
such Shares or other securities shall be held by the Company subject to the same
restrictions as the Restricted Stock in respect of which the dividend was paid.
SECTION 4. MISCELLANEOUS PROVISIONS
     (a) Tax Withholding. Pursuant to Article 20 of the Plan, the Committee
shall have the power and right to deduct or withhold, or require the Grantee to
remit to the Company, an amount sufficient to satisfy any federal, state and
local taxes (including the Grantee’s FICA obligations) required by law to be
withheld with respect to this Award. The Committee may condition the delivery of
Shares upon the Grantee’s satisfaction of such withholding obligations. The
Grantee may elect to satisfy all or part of such withholding requirement by
tendering previously-owned Shares or by having the Company withhold Shares
having a Fair Market Value equal to the minimum statutory withholding (based on
minimum statutory withholding rates for federal, state and local tax purposes,
as applicable, including payroll taxes) that could be

-2 -



--------------------------------------------------------------------------------



 



imposed on the transaction, and, to the extent the Committee so permits, amounts
in excess of the minimum statutory withholding to the extent it would not result
in additional accounting expense. Such election shall be irrevocable, made in
writing, signed by the Grantee, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.
     (b) Ratification of Actions. By accepting this Agreement, the Grantee and
each person claiming under or through the Grantee shall be conclusively deemed
to have indicated the Grantee’s acceptance and ratification of, and consent to,
any action taken under the Plan or this Agreement and Notice of Restricted Stock
Grant by the Company, the Board or the Committee.
     (c) Notice. Any notice required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Grantee at the address that he or she most
recently provided in writing to the Company.
     (d) Choice of Law. This Agreement and the Notice of Restricted Stock Grant
shall be governed by, and construed in accordance with, the laws of Florida,
without regard to any conflicts of law or choice of law rule or principle that
might otherwise cause the Agreement or Notice of Restricted Stock Grant to be
governed by or construed in accordance with the substantive law of another
jurisdiction.
     (e) Modification or Amendment. This Agreement may only be modified or
amended by written agreement executed by the parties hereto; provided, however,
that the adjustments permitted pursuant to Section 4.3 of the Plan may be made
without such written agreement.
     (f) Severability. In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.
     (g) References to Plan. All references to the Plan shall be deemed
references to the Plan as may be amended from time to time.
     (h) Section 409A Compliance. To the extent applicable, it is intended that
the Plan and this Agreement comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any related
regulations or other guidance promulgated with respect to such Section by the
U.S. Department of the Treasury or the Internal Revenue Service
(“Section 409A”). Any provision of the Plan or this Agreement that would cause
this Award to fail to satisfy Section 409A shall have no force or effect until
amended to comply with Section 409A, which amendment may be retroactive to the
extent permitted by Section 409A.

-3 -